Citation Nr: 1737451	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for restless leg syndrome.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a right wrist disability.

4. Entitlement to service connection for anemia, to include as secondary to a service-connected disability.

5. Entitlement to an initial compensable rating for ovarian cyst with fibroids.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1989 to March 2010.  This case comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  

The issues of service connection for anemia and a right wrist disability and increased rating for ovarian cyst with fibroids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, restless leg syndrome is reasonably shown to be related to her active duty service.

2. The preponderance of the evidence is against finding that the Veteran has hypertension.


CONCLUSIONS OF LAW

1. Service connection for restless leg syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.104, Diagnostic Code 7101, Note 1.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112 , 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Restless Leg Syndrome

The Veteran asserts that her restless leg syndrome began in service and has continued since that time.

The Veteran's service treatment records (STRs) show that restless leg syndrome was diagnosed in a December 2008 assessment.  The treating provider noted the Veteran did not have any focal neurological symptoms, and that she declined medication to treat her restless leg syndrome.

At a February 2010 examination for VA conducted prior to separation, Veteran reported having restless leg syndrome since 1991.  The examiner noted the Veteran did not experience tingling or numbness, pain, anesthesia, weakness of the affected parts and paralysis of the affected parts.  The examiner opined that the Veteran did not have restless leg syndrome "because there was no pathology to render a diagnosis."

In an October 2016 statement, the Veteran reported that restless leg syndrome was diagnosed during service in December 2008, and she experiences chronic restless leg syndrome on a daily basis. 

On April 2017 VA examination the Veteran reported that her restless leg syndrome began in 1996 and the "last episode" was in March 2017.  She describes "that during periods of rest or sleep both legs twitch, shake, jump, and kick."  She also reported that the condition had worsened.  The examiner noted that the Veteran was not on any medication for restless leg syndrome, and opined that there was "not enough medical evidence to correlate that the Veteran indeed has restless leg syndrome."  Therefore, the examiner opined that her restless leg syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.

The Veteran's lay statements are competent to establish the presence of observable symptoms such as restless leg.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges the negative February 2010 and April 2017 VA opinions however, the examinations are inadequate because the examiners did not explain why the medical evidence could not establish that the Veteran had restless leg syndrome.  The Veteran's STRs include complaints and findings of restless leg syndrome and she has credibly asserted that the condition has continued since that time.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's restless leg syndrome is related to her active military service.  Resolving any doubt in the Veteran's favor, therefore service connection for restless leg syndrome is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension

The Veteran contends that she has hypertension that began during service and has continued since.  

For VA purposes, "hypertension means that the diastolic blood pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  Both hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran's STRs reflect that she underwent a 5-day blood pressure check for hypertension from April to May 2008.  During the 5 day blood pressure check her blood pressure was 130/84 and 132/84; 126/78 and 122/80; 128/88 and 122/80; 126/80 and 128/82; and 143/92 and 136/92.  The screening was negative for hypertension.  

Post-service VA treatment records and medical examinations indicate multiple elevated blood pressure readings, however, there is no diagnosis of hypertension.  A December 2010 VA family health clinic note included a blood pressure reading of 142/98.  An October 2015 VA gynecology clinic included a blood pressure of 146/93.  Neither record included a diagnosis of hypertension.  

On September 2016 VA heart conditions examination, the Veteran's blood pressure was 130/80, 132/82, and 128/80.  Hypertensive heart disease was not noted.  The Veteran's EKG, chest x-ray, and echocardiogram were normal.  

On April 2017 VA hypertension examination, the Veteran's blood pressure was 122/80, 120/80, and 122/82.  The examiner opined that "there [was] no pathology to render a diagnosis for hypertension.  The Veteran is not on any antihypertensive medications, and current blood pressure readings are normal as well."  Additional readings were taken on May 11 and 12 and the examiner specifically stated that these additional readings also did not meet the qualifications for hypertension.

The Board has considered the Veteran's assertions that she has hypertension, but the diagnosis of hypertension requires specific testing and is outside the realm of common knowledge of a lay person.  Layno, 6 Vet. App. at 465; Jandreau, 492 F.3d at 1377). 

The competent evidence of record shows that the Veteran has not had hypertension at any time during the appeal.  Thus, the preponderance of the evidence is against the claim of service connection.  


ORDER

Service connection for restless leg syndrome is granted.

Service connection for hypertension is denied.


REMAND

Regarding the issue of increased rating for the ovarian cyst with fibroids, service connection, and a separate rating, was recently granted for hysterectomy with removal of fibroids and fallopian tubes associated with ovarian cyst with fibroids. The record is unclear as to what symptoms are related to the service-connected ovarian cyst, as opposed to the now service-connected hysterectomy.  A medical examination is required to distinguish the symptomatology.

The claim of service connection for anemia is inextricably intertwined with the claim for increased rating for the ovarian cyst because the records indicate the Veteran had anemia at one time, but it is unclear whether she still does and whether it is related to a service-connected disability (either the ovarian cyst being considered by the Board or the service-connected hysterectomy).

Finally, regarding the Veteran's claim of service connection for a right wrist disability, her STRs reflect she was treated for a ganglion cyst from May 2009 to August 2009.  On April 2017 VA examination the Veteran reported the onset of a ganglion cyst on her right wrist during service in 2009 and reoccurrences after service in 2013 and 2016.  She also reported that the cyst "reappears."  The examiner provided a negative opinion because there was no ganglion cyst seen or noted in either of the wrists.

The April 2017 VA examiner's opinion is inadequate as it does not address the Veteran's report that her ganglion cyst "reappears" and that it reoccurred post-service in 2013 and 2016.  

Since the claim is being remanded, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for complaints related to the ovarian cyst, anemia or right wrist disability since November 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the April 2017 VA examiner (or from another provider if the April 2017 examiner is unavailable) to address the current nature and likely etiology of any anemia or right wrist disability.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Anemia:  

(i) Did the Veteran have anemia at any time since January 2010?  The examiner should consider and discuss as necessary a September 2013 finding of microcytic hypochromic anemia due to vaginal bleeding. 

(ii) If so, it is at least as likely as not that the anemia is related to service?  

(iii) If not related to service, is it at least as likely as not that the anemia is caused or aggravated by a service-connected disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Right wrist:  

(i) Did the Veteran have a right wrist disability (to include a ganglion cyst) at any time since January 2010?  The examiner should consider and discuss as necessary the Veteran's credible report that the cyst "comes and goes." 

(ii) If so, is it at least as likely as not that the right wrist disability is related to service.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3. The AOJ should also arrange for the Veteran's claims file to be forwarded to an appropriate examination, preferably an obstetrician/gynecologist to obtain a medical opinion as to the severity of the Veteran's service-connected ovarian cyst with fibroids.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner is specifically requested to distinguish, to the extent possible, symptoms since January 2010 related to the ovarian cyst with fibroids versus those caused by the hysterectomy with uterine fibroids.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

4. The AOJ should then review the record and re-adjudicate the claims.  If any of the claims remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


